Case: 1:18-cv-04670 Document #: 28 Filed: 01/28/19 Page 1 of 21 PageID #:153
      Case: 1:18-cv-04670 Document #: 28 Filed: 01/28/19 Page 2 of 21 PageID #:154




Bonnett”), Vengeance PCM LLC d/b/a Vengeance Racing (“Vengeance”), LPE Assets, LLC

(“LPE”), JOHN DOE 2 a/k/a                                                   , 1 JOHN DOE 3 a/k/a

                                 , JOHN DOE 4 a/k/a                                        , and JOHN

DOES 5-11 (collectively referred to herein as “Defendants”), 2 states as follows:

                                   NATURE OF THE ACTION

         1.      At substantial expense, hard work, and ingenuity over the course of many years

and thousands of man hours, HPT has developed complete, cost-effective tuning and data-

acquisition solutions for automobile enthusiasts and professional shops.

         2.      Over the years, HPT has carefully guarded its proprietary products and source

code in order to protect its trade secrets, specifications, and software.

         3.      Defendants wrongfully obtained and possess HPT’s confidential and proprietary

source code, and have misappropriated HPT’s trade secrets and proprietary information.

         4.      Defendants wrongfully obtained and possess HPT’s confidential and proprietary

information, and have misappropriated HPT’s trade secrets and proprietary information by

hacking HPT’s software and/or hardware devices to generate, create, use, or sell fraudulent

application keys that were not purchased from HPT.

         5.      This is an action against Defendants for: (i) violation of the Digital Millennium

Copyright Act (“DMCA”) under 17 U.S.C. §1201(a)(1)(A); (ii) violation of the Computer Fraud

and Abuse Act (“CFAA”) arising under 18 U.S.C. §1030; (iii) violation of the Defend Trade

Secrets Act (“DTSA”), 18 U.S.C. §1836 et seq.; (iv) violation of the Illinois Trade Secrets Act,


1
 Plaintiff cannot be certain of the gender of the John Doe defendants, so, for purposes of simplicity, it
will refer to them individually using the pronouns “he” or “him,” and using the pronominal adjective
“his.”
2
    “JOHN DOES 1-11” probably include, but are not limited to, users of the IP addresses
                       , and the phone number               .

                                                   2
    Case: 1:18-cv-04670 Document #: 28 Filed: 01/28/19 Page 3 of 21 PageID #:155




765 ILCS 1065/1 et seq.; (v) unfair competition under the Illinois Consumer Fraud and

Deceptive Business Practices Act, 815 ILCS 505/1 et seq.; (vi) breach of contract; and (vii)

tortious interference with prospective economic relations.

                                            PARTIES

       6.        HPT is a Nevada limited liability company with its principal place of business in

Buffalo Grove, Illinois.

       7.        Devin Johnson, formerly identified in the original Complaint as JOHN DOE 1, is

an individual who, upon information and belief, resides at 3033 Gateway Street, Apartment 109,

Springfield, Oregon 97477, and is the user of the email address                          .

       8.        Jason Singleton, formerly identified in the original Complaint as one of the JOHN

DOES 1–11, is an individual who, upon information and belief, resides at 3116 Davis Avenue,

Granite City, Illinois 62040-5020, and is the user of the IP address               .

       9.        Jennifer Sykes-Bonnett, formerly identified in the original Complaint as one of

the JOHN DOES 1–11, is an individual who, upon information and belief, resides at 12406 82nd

Avenue, Court E, Puyallup, WA 98373-7957, and is the user of the IP address                  .

       10.       Vengeance PCM LLC d/b/a Vengeance Racing, formerly identified in the original

Complaint as one of the JOHN DOES 1–11, is a limited liability company registered in Georgia

which, upon information and belief, is located at 241 Castleberry Industrial Drive, Cummings,

GA 30040, and is the user of the IP address              .

       11.       LPE Assets, LLC formerly identified in the original Complaint as one of the

JOHN DOES 1–11, is a limited liability company registered in Michigan which, upon

information and belief, is located at 7819 Lochlin Drive, Brighton, MI 48116, and is the user of

the IP address                .



                                                 3
    Case: 1:18-cv-04670 Document #: 28 Filed: 01/28/19 Page 4 of 21 PageID #:156




        12.      JOHN DOE 2, upon information and belief, is an unknown individual, entity, or

person who does not reside in the State of Illinois.

        13.      JOHN DOE 3, upon information and belief, is an unknown individual, entity, or

person who does not reside in the State of Illinois.

        14.      JOHN DOE 4, upon information and belief, is an unknown individual, entity, or

person who does not reside in the State of Illinois.

                                  JURISDICTION AND VENUE

        15.      This Court has subject matter jurisdiction for the DMCA, CFAA, and DTSA

claims pursuant to 28 U.S.C. § 1331. This Court has supplemental jurisdiction for the state-law

claims pursuant to 28 U.S.C. § 1367.

        16.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b), in that a

substantial part of the events or omissions giving rise to the claims asserted in this SAC

occurred, and a substantial part of the property that is the subject of this action is situated, in this

judicial district.

                                     BACKGROUND FACTS

        17.      HPT is a niche business, which provides complete, cost-effective automotive

tuning and data-acquisition solutions for enthusiasts and professional shops.

        18.      HPT’s business includes but is not limited to computer hardware and software,

designed for use in custom and/or pre-programmed engine and transmission tuning and

calibration applications for automobiles, trucks and other types of vehicles (including but not

limited to ATVs, snowmobiles, and watercraft) (the “HP Tuners Business”).

        19.      HPT has expended significant time, money, and resources to develop the HP

Tuners Business, and HPT has created methods of business, strategies, programs, and



                                                   4
    Case: 1:18-cv-04670 Document #: 28 Filed: 01/28/19 Page 5 of 21 PageID #:157




technologies which did not exist in the industry prior to HPT’s development of the HP Tuners

Business.

       20.     HPT conducts business nationwide. Over the years, HPT has invested a

great deal of time and money in developing its proprietary products and source code,

and in building and growing the HP Tuners Business.

       21.     In order for HPT to gain a competitive advantage in the industry, it has cultivated,

nurtured, and maintained an extensive network of vendors, resellers, and customers, to

which HPT provides its products and offerings. HPT’s network of vendors, resellers, and

customers is expansive and relies on HPT to ensure that only authorized, authentic products

and offerings are available in the marketplace.

       22.     HPT invests a substantial amount of money and other resources in developing and

maintaining its network of vendors, resellers, and customers.

       23.     HPT prides itself in catering to the needs of its vendors, resellers, and

customers and in providing authorized, authentic, and functional products and offerings,

and the most competitive pricing in the industry.

       24.     HPT works diligently to create new products and offerings and to quickly

and adeptly match its vendors, resellers, and customers’ needs and requests.

       25.     HPT is constantly working to develop its products, source code, and offerings,

and has devoted substantial time, money, and resources to protect its confidential and proprietary

information and to avoid efforts by third parties to pirate HPT’s products and offerings.

       26.     As a result of HPT’s reputation, exceptional service, and diligent development

of products and offerings, HPT has developed long-standing relationships with many of its

vendors, resellers, and customers.



                                                 5
   Case: 1:18-cv-04670 Document #: 28 Filed: 01/28/19 Page 6 of 21 PageID #:158




       27.    HPT’s confidential and proprietary software, source code, license-key

generator, and offerings have been developed and extensively refined by HPT at a

substantial cost and effort and constitute confidential information and valuable trade

secrets of HPT (collectively, the "Confidential Information").

       28.    HPT derives economic value from the fact that its Confidential Information

is not known outside of HPT’s business and is not available through any public records and

information sources. HPT’s Confidential Information cannot be independently developed by

its competitors without great effort and expense.

       29.    Recognizing the economic value that it derives from its Confidential

Information, as well as the potential value of this information to its competitors, HPT

requires that its Confidential Information be kept strictly confidential by its employees and

restricts access to this information. HPT has taken substantial steps and security measures to

protect the confidentiality of its Confidential Information, including but not limited to the

following:

              a)     HPT protects access to its Confidential Information through computer

              passwords;

              b)     HPT protects to its Confidential Information through hard-drive

              encryption on all employee’s computers;

              c)     HPT protects access to its Confidential Information through sophisticated

              firewalls;

              d)     HPT protects distribution of Confidential Information through non-

              compete and non-disclosure agreements;

              e)     HPT limits the number of employees having access to its Confidential



                                               6
    Case: 1:18-cv-04670 Document #: 28 Filed: 01/28/19 Page 7 of 21 PageID #:159




               Information.

               f)     Employees are given access to HPT’s Confidential Information on a “need-

               to-know” basis;

               g)     HPT does not give access to its Confidential Information to non-

               employees;

               h)     HPT employees are forbidden from copying, transferring, or otherwise

               duplicating any of HPT’s Confidential Information; and

               i)     HPT requires each employee to return to HPT all Confidential Information

               when the employee leaves HPT’s employ.

       30.     Furthermore, HPT undertook reasonable measures to maintain the secrecy of its

proprietary products, source code, software, and offerings, including, but not limited to, entering

into licensing agreements with protective clauses and installing security measures to prevent

others from obtaining access and pirating HPT’s confidential and proprietary products, source

code, software, and offerings.

       31.     Upon information and belief, given Defendants’ use and access to HPT’s

proprietary software, Defendants entered into an End User License Agreement (“EULA”). (A

copy of the EULA is attached hereto as Exhibit A).

       32.     HPT’s EULA provides, in pertinent part:

               3.     Limitations and Obligations

               a.     Restrictions on Use. Licensee shall not:

                      (i)     make the Licensed System or accompanying materials
                      available to, or use the Licensed System for the benefit of, anyone
                      other than Licensee except expressly permitted in this EULA;

                      (ii)   market, sell, distribute, sublicense, use, modify, translate,
                      reproduce, create derivative works from, dispose of, rent, lease, or


                                                7
Case: 1:18-cv-04670 Document #: 28 Filed: 01/28/19 Page 8 of 21 PageID #:160




               authorize or permit access or use of any portion of the Licensed
               System, except as expressly permitted in this EULA, without the
               expressed written consent of HP Tuners LLC;

               (iii) reverse engineer, decompile, or disassemble the Licensed
               System, except and only to the extent that such activity is expressly
               permitted by applicable law notwithstanding this limitation;

               (iv)   interfere with or disrupt the integrity or performance of the
               Licensed System;

               (v)     copy the Licensed System or any part, feature, function
               thereof;

               (vi)    export or use the Licensed System in violation of U.S. law,
               including Department of Commerce export administration
               regulations;

               (vii) remove any copyright and other proprietary notices
               contained in the Licensed System;

               (viii) use the Licensed System in a manner which infringes or
               violates any of the intellectual property, proprietary, or other rights
               of HP Tuners LLC or any third party;

               (ix)    distribute or transfer the installer of the Licensed System,
               any files installed by the installer of the Licensed System, or any
               files contained within the installer of the Licensed System; or

               (x)    access and use the Licensed System in any manner that is
               inconsistent with the terms of this EULA.



         b.    Additional Obligations.

               (i)     Licensee shall comply in full with all federal, state, local
               and foreign laws, rules and regulations in connection with its
               access to, and use of, the Licensed System.

               (ii)    The Licensed System may be accessed and used only in a
               form and manner approved by HP Tuners LLC in its sole
               discretion, and only in accordance with the terms and conditions of
               this EULA.




                                          8
    Case: 1:18-cv-04670 Document #: 28 Filed: 01/28/19 Page 9 of 21 PageID #:161




                         (iii) Licensee shall not remove HP Tuners LLC’s copyright
                         notices and other proprietary notices on the Licensed System, and
                         all copies thereof shall be subject to all terms, conditions, and
                         obligations of this EULA.

(See Exhibit A).

       33.     On February 9, 2017, an email from the sender JOHN DOE 4 advertised the

availability of a hacked HPT cable with multiple tuning credits.

       34.     On June 24, 2017, the username                   on mhhauto.com posted publicly,

for the first time, with intent to help generate licenses for HPT software, stating “I can help you

with credits for cheap.”

       35.     On June 28, 2017, on the HPT forum,                   advertised “Hacked Credits”

for HPT’s VCM Suite software. The post stated: “No Dramas or Hassles cheap credits. Only

$25aud each, 8 for $100aud or 20 for $200aud.                                       Cheers”.

       36.     On July 6, 2017, on the HPT forum of mhhauto.com, the username

advertised “cracked” software and licenses. The post stated as follows:

               Cracked 2.24

               So we have successfully cracked and patched HPTuner VCM software to

               never ask for licenses. You can read, write and edit/save most all 1998-

               2014 GM cars and some early Ford to about 2010 and Dodge stuff they

               supported. Email                                       if you are interested

               in this version. The 3.4 and 3.5 has [sic] been patched already and is [sic]

               in testing and then we will crack 3.6 and remove the call back to the

               server.




                                                 9
   Case: 1:18-cv-04670 Document #: 28 Filed: 01/28/19 Page 10 of 21 PageID #:162




                 You can read, save, edit and flash any supported files without EVER being

                 asked to license. You can use your existing cable or a brand new one and

                 new [sic] use another credit again.

                 Cheers

       37.       The significance of the “cracked” software advertised by                         and

             is that it allows users to bypass all licensing checks and prompts, thus enabling HPT’s

users to use the software on any vehicle they wish without paying any licensing fees to HPT.

       38.       HPT did not authorize                 ,          , or any others to modify HPT’s

software to bypass all licensing checks and prompts to obtain “free” tuning credits from HPT.

       39.       On July 6, 2017, HPT contacted JOHN DOE 2 via alias Peter Brodski, and

purchased four (4) discounted Dodge credits.

       40.       HPT received the credits and verified that it correctly generates the license keys.

       41.       On July 14, 2017, JOHN DOE 2 emailed select HPT employees (including an

employee whose association with HPT is not publicly known to anyone besides this employee’s

family, current HPT employees, and former HPT employees), sending a link to a “cracked”

version of HPT’s VCM Suite Software version 3.4. The email contained a link to HPT’s

“cracked” proprietary source code and decryption key. The email contended that JOHN DOE 2

had “patched” versions 3.5 and 3.6 of HPT’s VCM Suite Software as well.

       42.       On August 21, 2017, JOHN DOE 2 emailed select HPT employees demanding a

public apology from HPT.

       43.       Specifically, on August 21, 2017 at 1:05 p.m., various HPT personnel received an

email from JOHN DOE 2 demanding a public apology from HPT and threatening the public




                                                  10
    Case: 1:18-cv-04670 Document #: 28 Filed: 01/28/19 Page 11 of 21 PageID #:163




release of a cracked version of HPT’s VCM Suite Software 3.6, its newest release. The email

containing the extortion threat stated:

                  Still waiting for the apology for fucking everyone when you shut down the

                  open source. Here is a fully cracked 3.6 with no licensing required EVER.

                  Don’t make me release this. You have until the end of the week.

       44.        The email contained a link to HPT’s “cracked” proprietary source code and

decryption key. As stated above, JOHN DOE 2 was previously selling discounted credits to

third parties, which credits have been unlawfully generated using HPT’s software.

       45.        On February 27, 2018, on the mhhauto.com HPT forum, the username

“             ” advertised the sale of “HPT version 3.0.119 that requires no credits.”

       46.        The “cracked” version of the software was sold by KALISTO, and after payment

was made to the PayPal account of Johnson, the “cracked” version of the software was provided

to “         ”.

       47.        A fundamental component of HPT’s business is the sale and distribution of credits

via application keys, which are the license mechanism used by customers to tune vehicles.

       48.        Only HPT is authorized to generate authentic application keys for use with HPT’s

products, and HPT credits are generally sold for approximately $50.00 USD.

       49.        However, Defendants have misappropriated HPT’s trade secrets and proprietary

information and have knowingly generated, created, used, and/or obtained fraudulent application

keys that were not generated by HPT.

       50.        Upon information and belief, Defendants used the email to unlawfully market and

sell thousands of discounted HPT credits.




                                                  11
   Case: 1:18-cv-04670 Document #: 28 Filed: 01/28/19 Page 12 of 21 PageID #:164




       51.     In connection with this scheme, Defendants, themselves and through others, sold

such fraudulent application keys.

       52.     Defendants, acting in concert with others, have wrongfully acquired and possess

an HPT license generator tool, which they have used to generate and sell licenses publicly that

have been passed off as genuine and authentic products and offerings of HPT.

       53.     Defendants, acting in concert with others, have wrongfully accessed, trespassed,

engineered and/or hacked HPT’s software, systems and source code to remove licensing

restrictions from HPT’s VCM Suite Software to distribute it for their own profit as well as to

cause harm to HPT.

       54.     Defendants, acting in concert with others, accomplished this via various means

including adding extra licenses to existing interfaces and reselling them, by logging in via remote

desktop to customer machines to enter in a hacked license key and by selling a version of hacked

software with licensing defeated.

       55.     Defendants, acting in concert with others, have attempted to mask their identities

by using fake persona and using spoofed internet protocols.

       56.     Defendants, acting in concert with others, have publicly posted confidential and

proprietary information of HPT, including screenshots of HPT’s parameter lists, which were

stolen and which Defendants incorporated into their own software.

       57.     Defendants, acting in concert with others, have also attempted to sell a cloned

HPT interface with hacked credits on Facebook for their own profit as well as to cause harm to

HPT.

       58.     Defendants’ generation and/or use of fraudulent application keys to obtain credits

without purchasing them from HPT constitutes a violation of the terms and provisions of the



                                                12
   Case: 1:18-cv-04670 Document #: 28 Filed: 01/28/19 Page 13 of 21 PageID #:165




EULA, otherwise infringes upon HPT intellectual property rights, and constitutes a

misappropriation of HPT’s confidential and proprietary information.

       59.     Defendants have knowingly and wrongfully acquired, possess, and are using

fraudulent application keys to generate licenses, tune vehicles, and generate revenues for their

own benefit or the benefit of others.

       60.     Defendants’ misconduct includes adding extra licenses to existing interfaces using

fraudulent application keys, which were not generated by HPT.

                             COUNT I
VIOLATION OF DIGITAL MILLENNIUM COPYRIGHT ACT, 17 U.S.C. §1201(a)(1)(A)

       61.     HPT repeats and realleges ¶¶ 1 through 60 of the SAC as if fully set forth herein.

       62.     Defendants’ actions constitute direct circumvention of a technological measure

that effectively controls access to a copyrighted work in violation of 17 U.S.C. § 1201(a)(1)(A).

       63.     Defendants, through their engagement of and encouragement of each other’s

actions, are aiding and abetting or inducing violations of 17 U.S.C. § 1201(a)(1)(A).

       64.     Defendants, through their actions, circumvented HPT’s technological measures to

access HPT’s software, systems and Confidential Information in an unauthorized manner by

bypassing HPT’s usage restrictions.

       65.     Defendants’ acts constituting DMCA violations have been and continue to be

performed without the permission, authorization or consent of HPT.

       66.     Defendants’ conduct has caused damage to HPT and has unjustly enriched

Defendants, in an amount to be proved at trial.

       67.     As a direct and proximate result of Defendants’ ongoing violations and the

misconduct alleged herein, HPT has suffered, and will continue to suffer substantial injuries, loss

and damage to its business and goodwill in an amount to be proved at trial.


                                                  13
   Case: 1:18-cv-04670 Document #: 28 Filed: 01/28/19 Page 14 of 21 PageID #:166




       68.     If Defendants are permitted to continue their conduct, HPT will be irreparably

harmed. HPT has been and continues to be damaged in an amount to be proven at trial and also

in a manner and amount that cannot be fully measured or compensated in economic terms. Such

irreparable damage will continue unless Defendants’ conduct is enjoined during the pendency of

this action and thereafter.

                               COUNT II
        VIOLATION OF COMPUTER FRAUD AND ABUSE ACT, 18 U.S.C. §1030

       69.     HPT repeats and realleges ¶¶ 1 through 60 of the SAC as if fully set forth herein.

       70.     Defendants, knowingly and with intent to defraud, wrongfully accessed,

trespassed, engineered and/or hacked HPT’s software, systems, and source code to remove

licensing restrictions from HPT’s VCM Suite Software to distribute it for their own profit as well

as to cause harm to HPT.

       71.     Moreover, Defendants, acting in concert with others, accomplished this via

various means including adding extra licenses to existing interfaces and reselling them, by

logging in via remote desktop to customer machines to enter in a hacked license key and by

selling a version of hacked software with licensing defeated.

       72.     HPT’s business, computers, software, systems and source code are used in, and

affect, interstate commerce.

       73.     Moreover, in doing so, Defendants intended to and succeeded in obtaining

something of value in excess of $5,000 per year (as required by the CFAA).

       74.     Through its fraudulent activity, Defendants have generated profits and obtained

revenues that otherwise would have gone to HPT.

       75.     Defendants’ activities described hereinabove constitute a violation of the CFAA,

18 U.S.C. § 1030(a)(4).


                                                14
   Case: 1:18-cv-04670 Document #: 28 Filed: 01/28/19 Page 15 of 21 PageID #:167




          76.   Plaintiff, HPT, may maintain a civil action against Defendants for violations of

the CFAA pursuant to 18 U.S.C. § 1030(g).

          77.   HPT is entitled to compensatory damages, injunctive relief and other equitable

relief.

          78.   As a direct and proximate result of Defendants’ ongoing violations and the

misconduct alleged herein, HPT has suffered, and will continue to suffer substantial injuries, loss

and damage to its business and goodwill in an amount to be proved at trial.

          79.   If Defendants are permitted to continue their conduct, HPT will be irreparably

harmed. HPT has been and continues to be damaged in an amount to be proved at trial and also

in a manner and amount that cannot be fully measured or compensated in economic terms. Such

irreparable damage will continue unless Defendants’ conduct is enjoined during the pendency of

this action and thereafter.

                             COUNT III
VIOLATION OF THE ILLINOIS TRADE SECRETS ACT, 765 ILCS 1065/1, ET. SEQ.

          80.   HPT repeats and realleges ¶¶ 1 through 60 of the SAC as if fully set forth herein.

          81.   HPT owned and possessed confidential and proprietary documents and data

containing trade secrets, including but not limited to source code.

          82.   Without authorization by HPT, upon information and belief, a third party (who

was a former employee of HPT) provided Defendants with copies of and access to confidential

and proprietary information of HPT, including its confidential and proprietary source code.

          83.   The confidential and proprietary source code wrongfully obtained and possessed

by Defendants gives Defendants, and those active in concert with them, the ability to modify

HPT’s confidential and proprietary source code to allow users to bypass all licensing checks and




                                                 15
   Case: 1:18-cv-04670 Document #: 28 Filed: 01/28/19 Page 16 of 21 PageID #:168




prompts, thus enabling HPT’s users to use the software on any vehicle they wish without paying

any licensing fees to HPT.

          84.   HPT’s confidential and proprietary source code has never been accessible to the

public.

          85.   HPT has taken various reasonable measures to ensure that its source code remains

confidential and proprietary, and to prevent misappropriation of its confidential and proprietary

trade secrets, including its source code.

          86.   HPT’s trade secrets derive independent economic value, both actual and potential,

from not being generally known to other persons, businesses, or the public, who could obtain

economic value from their disclosure or use.

          87.   In violation of law, Defendants have misappropriated HPT’s trade secrets by

modifying HPT’s confidential and proprietary software to bypass all licensing checks and

prompts to obtain “free” tuning credits from HPT.

          88.   Defendants, acting in concert with others, have wrongfully accessed, trespassed,

engineered and/or hacked HPT’s software, systems, and source code to remove licensing

restrictions from HPT’s VCM Suite Software to distribute it for their own profit as well as to

cause harm to HPT.

          89.   Moreover, Defendants, acting in concert with others, accomplished this via

various means including adding extra licenses to existing interfaces and reselling them, by

logging in via remote desktop to customer machines to enter in a hacked license key and by

selling a version of hacked software with licensing defeated.

          90.   Furthermore, Defendants have misappropriated HPT’s parameter lists without

HPT’s authorization and by having incorporated them into Defendants’ own software.



                                                16
   Case: 1:18-cv-04670 Document #: 28 Filed: 01/28/19 Page 17 of 21 PageID #:169




       91.     Likewise, Defendants have misappropriated HPT’s confidential and proprietary

information by attempting to sell a cloned HPT interface with hacked credits on the internet.

       92.     Such use of HPT’s confidential and proprietary trade secret information

constitutes misappropriation under the Illinois Trade Secrets Act.

       93.     As a direct and proximate result of Defendants’ ongoing violations and the

misconduct alleged herein, HPT has suffered, and will continue to suffer substantial injuries, loss

and damage to its business and goodwill in an amount to be proved at trial.

       94.     If Defendants are permitted to continue its conduct, HPT will be irreparably

harmed. HPT has been and continues to be damaged in an amount to be proved at trial and also

in a manner and amount that cannot be fully measured or compensated in economic terms. Such

irreparable damage will continue unless Defendants’ conduct is enjoined during the pendency of

this action and thereafter.

                              COUNT IV
     UNFAIR COMPETITION UNDER THE ILLINOIS CONSUMER FRAUD AND
        DECEPTIVE BUSINESS PRACTICES ACT, 815 ILCS 505/1 ET. SEQ.

       95.     HPT repeats and realleges ¶¶ 1 through 60 of the SAC as if fully set forth herein.

       96.     Through the acts described hereinabove, Defendants have engaged in unfair

practices in violation of the public interest by misappropriating the trade secrets of HPT.

       97.     Specifically, Defendants have deceived the public by passing off HPT credits and

license keys as authentic products and offerings of HPT when, in fact, they are not.

       98.     Defendants’ misconduct, as described hereinabove, affects the public interest.

       99.     HPT’s interests have been injured in numerous ways as a result of Defendants’

unfair and deceptive acts and practices.




                                                 17
   Case: 1:18-cv-04670 Document #: 28 Filed: 01/28/19 Page 18 of 21 PageID #:170




        100.      But for Defendants’ unfair and deceptive practices, HPT would not have suffered

these injuries.

                                          COUNT V
                                     BREACH OF CONTRACT

        101.      HPT repeats and realleges ¶¶ 1 through 60 of the SAC as if fully set forth herein.

        102.      In connection with Defendants’ use of HPT’s software, Defendants entered into

the EULA with HPT.

        103.      The EULA is a valid and enforceable contract.

        104.      HPT fully performed its obligations under the EULA. (See Exhibit A).

        105.      By virtue of Defendants’ misconduct as set forth hereinabove, Defendants have

breached their obligations under the EULA.

        106.      Defendants’ misconduct constitutes a material breach of the EULA.

        107.      As a direct and proximate result of Defendants’ ongoing violations and the

misconduct alleged herein, HPT has suffered, and will continue to suffer substantial injuries,

loss, and damages in an amount to be proved at trial.

                                     COUNT VI
                      TORTIOUS INTEFERENCE WITH PROSPECTIVE
                       CONTRACTUAL OR ECONOMIC RELATIONS

        108.      HPT repeats and realleges ¶¶ 1 through 60 of the SAC as if fully set forth herein.

        109.      HPT has maintained valid business relationships with many vendors, resellers,

and customers.

        110.      HPT has a reasonable expectation that the relationships with its vendors,

resellers and customers will continue and will not be disrupted by Defendants’ conduct.

        111.      Defendants     knew    of   HPT’s     relationships   and    expectations,     but

intentionally, wrongfully, and unjustifiably interfered with those relationships.


                                                   18
   Case: 1:18-cv-04670 Document #: 28 Filed: 01/28/19 Page 19 of 21 PageID #:171




       112.    Specifically, Defendants have solicited vendors, customers and suppliers

of HPT to purchase hacked license keys and versions of software with licensing defeated

from Defendants, have sold hacked license keys and versions of software with licensing

defeated to third parties, and have interfered with HPT’s relationships with its vendors,

resellers, and customers.

       113.    As a result of Defendants’ actions, HPT has suffered irreparable harm for

which it has no adequate remedy at law. Unless enjoined, Defendants will continue to harm

HPT’s business, causing further irreparable harm to HPT.

       114.    As a direct and proximate result of Defendants’ ongoing violations and the

misconduct alleged herein, HPT has suffered, and will continue to suffer substantial injuries, loss

and damages in an amount to be proved at trial.

                                    PRAYER FOR RELIEF

       WHEREFORE, HPT respectfully prays for judgment against Defendants and in favor of

HP Tuners, LLC as follows:

       1.      Awarding and ordering an accounting and disgorgement of all Defendants’ profits

and/or damages suffered by Plaintiff due to Defendants’ misappropriation of the HPT’s

confidential and proprietary trade secrets pursuant to:

                   a. the Digital Millennium Copyright Act, 17 U.S.C. § 1201(a)(1)(A);

                   b. the Computer Fraud and Abuse Act, 18 U.S.C. § 1030;

                   c. the Defend Trade Secrets Act, 18 U.S.C. § 1836 et seq.; and

                   d. the Illinois Trade Secrets Act, 765 ILCS 1065/1 et. seq.

       2.      Awarding Plaintiff exemplary damages as authorized by statute for Defendants’

willful misappropriation.



                                                  19
   Case: 1:18-cv-04670 Document #: 28 Filed: 01/28/19 Page 20 of 21 PageID #:172




           3.    Enjoining Defendants from using misappropriated trade secrets pursuant to

statute.

           4.    Entry of a declaratory judgment that Defendants’ conduct was a violation of the

Computer Fraud and Abuse Act, 18 U.S.C. § 1030 (a)(4).

           5.    Enjoining Defendants from accessing HPT’s Protected Computers.

           6.    Awarding such other and further relief as may be just and proper caused by

Defendants’ violation of the Digital Millennium Copyright Act, 17 U.S.C. § 1201(a)(1)(A) and

the Computer Fraud and Abuse Act, 18 U.S.C. § 1030(a)(4).

           7.    Awarding HPT compensatory damages, in an amount to be proved at trial.

           8.    Awarding pre- and post-judgment interest to HPT.

           9.    Awarding HPT a preliminary and permanent injunction enjoining Defendants,

their agents, servants and employees, and those people in active concert or participation with

them from:

                    a. Passing off any of their products or services as those of HPT;

                    b. Causing a likelihood of confusion or misunderstanding as to the source or

                        sponsorship of Defendants’ businesses, products or services;

                    c. Causing a likelihood of confusion or misunderstanding as to their

                        affiliation, connection or association with HPT or any of HPT products or

                        services; and

                    d. Unfairly competing with HPT in any manner.

           10.   An award of damages in an amount to be proved at trial based on Defendants’

unfair competition.




                                                20
   Case: 1:18-cv-04670 Document #: 28 Filed: 01/28/19 Page 21 of 21 PageID #:173




       11.     An award of damages in an amount to be proved at trial based on Defendants’

breach of contract.

       12.     An award of damages in an amount to be proved at trial based on Defendants’

tortious interference with HPT’s prospective contractual or economic relations.

       13.     An order that Defendants be required to file with the Court and to serve upon

HPT counsel within ten (10) days after entry of any injunction or order issued herein, a written

report, under oath, setting forth in detail the manner in which they have complied with such

injunction or order.

       14.     An award of the costs and expenses, including reasonable attorney’s fees,

incurred by HPT in connection with this action as provided for by statute.

       15.     An award of such other and further relief as the Court deems just and proper.

Dated this 28th day of January, 2019            RESPECTFULLY SUBMITTED,
                                                HP TUNERS, LLC

                                                By: s/ Kal Shah
                                                   Kal K. Shah
                                                   Lowell D. Jacobson
                                                   Trevor J. Illes
                                                   BENESCH FRIEDLANDER COPLAN &
                                                     ARONOFF, LLP
                                                   333 West Wacker Drive, Suite 1900
                                                   Chicago, Illinois 60606
                                                   P: 312.212.4949
                                                   F: 312.767.9192
                                                   kshah@beneschlaw.com
                                                   ljacobson@beneschlaw.com
                                                   tilles@beneschlaw.com

                                                    Andrew P. Bleiman
                                                    MARKS & KLEIN
                                                    1363 Shermer Road, Suite 318
                                                    Northbrook, Illinois 60062
                                                    P: 312.206.5162
                                                    andrew@marksklein.com

                                                    Attorneys for HP Tuners, LLC

                                               21
